     Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION


BLANCA HERNANDEZ,                            Case No.:

               PLAINTIFF,

      vs.                                    COMPLAINT

ALLIED COLLECTION SERVICE,
INC.,                                        JURY TRIAL DEMAND

               DEFENDANT.




      NOW COMES THE PLAINTIFF, BLANCA HERNANDEZ, BY AND

THROUGH COUNSEL, MICHAEL B. HALLA, and for her Complaint against

the Defendant, pleads as follows:

                                JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Brownsville, Cameron County, Texas.

   3. Venue is proper in the Southern District of Texas, Brownsville Division.
  Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 2 of 6




                                    PARTIES

4. Plaintiff is a natural person residing in the City of Brownsville, Cameron

   County, Texas.

5. The Defendant to this lawsuit is Allied Collection Service, Inc., which is a

   foreign corporation that conducts business in the State of Texas.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed to a

   third party in the amount of $503.00 (the alleged “Debt”).

7. Plaintiff disputes the alleged Debt.

8. On October 11, 2020, Plaintiff obtained her Trans Union credit disclosure

   and noticed Defendant reporting the alleged debt as a collection item.

9. On or about November 4, 2020, Plaintiff sent Defendant a letter disputing

   the reporting collection item.

10. On December 22, 2020, Plaintiff obtained her Trans Union credit disclosure

   and noticed Defendant reporting the collection item with a remark that

   stated, “Dispute resolved” and it failed or refused to report its collection item

   as disputed, in violation of the FDCPA.

11.On or about January 15, 2021, Plaintiff again submitted a letter to the

   Defendant disputing the collection item.
  Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 3 of 6




12.In her dispute letter, Plaintiff alleged she previously disputed the collection

   item. She also stated the dispute was not resolved by the Defendant. Hence,

   she does and has always disputed the collection item.

13.On March 15, 2021, Plaintiff obtained her Trans Union credit report and

   noticed Defendant last reported the collection item reflected by the Trans

   Union on March 5, 2021 and failed or refused to flag it as disputed, in

   violations of the FDCPA.

14. In the credit reporting industry, data furnishers such as the Defendant

   communicate electronically with the credit bureaus.

15. Defendant had more than ample time to instruct Trans Union to flag its

   collection items as Disputed.

16. Defendant failed, or intentionally refused, to have its collection item on

   Plaintiff’s credit report flagged as disputed, and said inaction was either

   negligent or willful.

17. Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Because Defendant failed or refused to flag its

   collection item as disputed, Plaintiff’s credit score has been improperly

   depressed, making it harder for her to obtain employment, housing and

   credit for her day-to-day needs. Her credit report continues to be damaged
  Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 4 of 6




   due to the Defendant’s failure to properly report the associated collection

   item.

                              VIOLATION OF

           THE FAIR DEBT COLLECTION PRACTICES ACT

18. Plaintiff reincorporates the preceding allegations by reference.

19. At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

20. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

21. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

22. Defendant's foregoing acts in attempting to collect this alleged debt violated

   the FDCPA at 15 U.S.C. §1692e by reporting credit information which is

   known to be false, including failure to communicate that a disputed debt is

   disputed.

23. Plaintiff has suffered harm and damage at the hands of the Defendant as this

   harm was one specifically identified and intended to be protected against on

   behalf of a consumer, such as the Plaintiff, by Congress.
     Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 5 of 6




   24. Defendant’s failure to flag its collection items on Plaintiff’s consumer credit

      file is humiliating and embarrassing to the Plaintiff as it creates a false

      impression to users of her credit report that she has simply ignored this debt

      when, in fact, she disputes its validity.

   25.To date, and as a direct and proximate cause of the Defendant’s failure to

      honor its statutory obligations under the FDCPA, the Plaintiff has continued

      to suffer from a degraded credit report and credit score.

   26. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Punitive damages;

   d. Statutory costs and attorneys’ fees.
    Case 1:21-cv-00063 Document 1 Filed on 04/30/21 in TXSD Page 6 of 6




                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.



DATED: April 30, 2021



                                     Respectfully submitted,


                                      By: /s/ Michael B. Halla
                                        Michael B. Halla, Esq.
                                         Attorney at Law
                                         Texas State Bar No. 00793128
                                         187 Rolling Court,
                                         Lancaster, Texas 75146
                                         Telephone: (469) 518.0872
                                         Facsimile: (214) 540.9333
                                         email: mhalla@hallalawfirm.com
                                         Counsel for Plaintiff,
                                         Blanca Hernandez
